EXHIBIT 10.4 SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF MONT BELVIEU CAVERNS, LLC A Delaware Limited Liability Company SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF MONT BELVIEU CAVERNS, LLC A Delaware Limited Liability Company TABLE OF CONTENTS ARTICLE1 DEFINITIONS 1.01 Definitions 2 1.02 Construction 2 ARTICLE 2 ORGANIZATION 2.01 Formation 2 2.02 Name 2 2.03 Registered Office; Registered Agent; Principal Office; Other Offices 2 2.04 Purpose 3 2.05 Term 3 2.06 No State-Law Partnership; Withdrawal 3 ARTICLE3 MATTERS RELATING TO MEMBERS 3.01 Members 3 3.02 Creation of Additional Membership Interest 3 3.03 Liability to Third Parties 4 ARTICLE4 CAPITAL CONTRIBUTIONS 4.01 Initial Capital Contributions 4 4.02 Net Measurement Loss Additional Capital Contributions 4 4.03 Expansion Project Additional Capital Contributions 4 4.04 Loans 5 4.05 Return of Contributions 6 4.06 Capital Accounts 6 ARTICLE 5 ALLOCATIONS AND DISTRIBUTIONS 5.01 Allocations 6 5.02 Distributions 8 i ARTICLE6 RIGHTS AND OBLIGATIONS OF MEMBERS 6.01 Limitation of Members' Responsibility, Liability 9 6.02 Return of Distributions 9 6.03 Priority and Return of Capital 9 6.04 Competition 9 6.05 Admission of Additional members 10 6.06 Resignation 10 6.07 Indemnification 10 ARTICLE 7 MEETINGS OF MEMBERS 7.01 Meetings 10 7.02 Place of Meetings 10 7.03 Notice of Meetings 10 7.04 Meeting of All Members 10 7.05 Action by Members Without a Meeting 10 7.06 Waiver of Notice 11 7.07 Delegation to Board 11 ARTICLE 8 MANAGEMENT 8.01 Management by Board of Directors 11 8.02 Officers 13 8.03 Duties of Officers and Directors 15 8.04 Compensation 15 8.05 Indemnification 15 8.06 Liability of Indemnitees 17 ARTICLE 9 ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS 9.01 Accounting Method 18 9.02 Accounting Period 18 9.03 Records, Audits and Reports 18 9.04 Inspection 18 ARTICLE 10 TAX MATTERS 10.01 Tax Returns 18 10.02 Tax Elections 18 10.03 Tax Matters Partner 19 ii ARTICLE11 RESTRICTIONS ON TRANSFERABILITY 11.01 Transfer Restricitions 19 ARTICLE 12 BOOKS, RECORDS, REPORTS, AND BANK ACOUNTS 12.01 Maintenance of Books 19 12.02 Reports 19 12.03 Bank Accounts 19 12.04 Tax Statements 20 ARTICLE 13 DISSOLUTION, WINDING-UP AND TERMINATION 13.01 Dissolution 20 13.02 Winding-Up and Termination 20 ARTICLE 14 MERGER 14.01 Authority 21 14.02 Procedure for Merger or Consolidation 22 14.03 Approval by Members of Merger or Consolidation 23 14.04 Certificate of Merger or Consolidation 23 14.05 Effect of Merger or Consolidation 23 ARTICLE 15 GENERAL PROVISIONS 15.01 Notices 24 15.02 Entire Agreement; Supersedure 24 15.03 Effect of Waiver or Consent 24 15.04 Amendment or Restatement 24 15.05 Binding Effect 24 15.06 Governing Law; Severability 24 15.07 Further Assurances 25 15.08 Offset 25 15.09 Counterparts 25 15.10 Execution of Additional Instruments 25 15.11 Severability 25 15.12 Headings 25 iii SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF MONT BELVIEU CAVERNS, LLC A Delaware Limited Liability Company THIS
